Exhibit 10.2

LUMERA CORPORATION

INVESTORS’ RIGHTS AGREEMENT

MARCH 14, 2001

TABLE OF CONTENTS

1.          Registration Rights

1.1        Definitions
1.2        Request for Registration
1.3        Company Registration
1.4        Form S-3 Registration
1.5        Obligations of the Company
1.6        Furnish Information
1.7        Expenses of Registration.
1.8        Underwriting Requirements
1.9        Delay of Registration
1.10      Indemnification
1.11      Reports Under Securities Exchange Act of 1934
1.12      Assignment of Registration Rights
1.13      Limitations on Subsequent Registration Rights
1.14      “Market Stand-Off” Agreement
1.15      Termination of Registration Rights

2.          Covenants of the Company

2.1        Delivery of Financial Statements
2.2        Inspection
2.3        Right of Participation
2.4        Stock Vesting
2.5        Employee Non-Disclosure and Assignment of Inventions Agreement
2.6        IRS Ruling
2.7        Termination of Covenants

3.          Miscellaneous

3.1        Successors and Assigns
3.2        Amendments and Waivers
3.3        Notices
3.4        Severability
3.5        Governing Law
3.6        Counterparts
3.7        Titles and Subtitles
3.8        Aggregation of Stock
3.9        Specific Enforcement

LUMERA CORPORATION

INVESTORS’ RIGHTS AGREEMENT

             This Investors’ Rights Agreement (the “Agreement”) is made as of
the 14 day of March, 2001, by and among Lumera Corporation, a Washington
corporation (the “Company”) and the investors listed on Exhibit A hereto, each
of which is herein referred to as an “Investor.”

RECITALS

             WHEREAS, the Company and certain Investors have entered into a
Series A Preferred Stock Purchase Agreement (the “Purchase Agreement”) of even
date herewith pursuant to which the Company desires to sell to such Investors
and such Investors desire to purchase from the Company shares of the Company’s
Series A Preferred Stock;

             WHEREAS, a condition to the Investors’ obligations under the
Purchase Agreement is that the Company and the Investors enter into this
Agreement in order to provide the Investors with (i) certain rights to register
shares of the Company’s Class A Common Stock issuable upon conversion of the
Series A Preferred Stock held by the Investors, (ii) certain rights to receive
or inspect information pertaining to the Company, and (iii) a right of
participation with respect to certain issuances by the Company of its
securities; and

             WHEREAS, the Company desires to induce certain of the Investors to
purchase shares of Series A Preferred Stock pursuant to the Purchase Agreement
by agreeing to the terms and conditions set forth herein.

             NOW, THEREFORE, in consideration of the mutual promises,
representations, warranties, covenants and conditions set forth in this
Agreement and in the Purchase Agreement, the parties hereto agree as follows:

1.          Registration Rights.  The Company and the Investors covenant and
agree as follows:

             1.1        Definitions .  For purposes of this Section 1:

                           (a)         The terms “register,” “registered,” and
“registration” refer to a registration effected by preparing and filing a
registration statement or similar document in compliance with the Securities Act
of 1933, as amended (the “Securities Act”), and the declaration or ordering of
effectiveness of such registration statement or document;

                           (b)        The term “Registrable Securities” means
(i) the shares of Class A Common Stock issuable or issued upon conversion of the
Series A Preferred Stock purchased pursuant to the Purchase Agreement and (ii)
any other shares of Class A Common Stock of the Company issued as (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares listed in (i); provided, however, that the
foregoing definition shall exclude in all cases any Registrable Securities sold
by a person in a transaction in which his or her rights under this Agreement are
not assigned.  Notwithstanding the foregoing, Class A Common Stock or other
securities shall only be treated as Registrable Securities if and so long as
they have not been (A) sold to or through a broker or dealer or underwriter in a
public distribution or a public securities transaction, or (B) sold in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act under Section 4(l) thereof or Rule 144 thereunder so that all
transfer restrictions, and restrictive legends with respect thereto, if any, are
removed upon the consummation of such sale;

 

                           (c)         The number of shares of “Registrable
Securities then outstanding” shall be determined by the number of shares of
Class A Common Stock outstanding which are, and the number of shares of Class A
Common Stock issuable pursuant to then exercisable or convertible securities
which are, Registrable Securities;

                           (d)        The term “Holder” means any person owning
or having the right to acquire Registrable Securities or any assignee thereof in
accordance with Section 1.12 of this Agreement;

                           (e)         The term “Form S-3” means such form under
the Securities Act as in effect on the date hereof or any successor form under
the Securities Act;

                           (f)         The term “SEC” means the Securities and
Exchange Commission; and

                           (g)        The term “Qualified IPO” means a firm
commitment underwritten public offering by the Company of shares of its Common
Stock pursuant to a registration statement under the Securities Act, with a
public offering price per share of not less than $10 and which results in
aggregate cash proceeds to the Company of an amount equal to or greater than
$20,000,000 (net of underwriting discounts and commissions).

             1.2        Request for Registration

                           (a)         If the Company shall receive at any time
after the earlier of (i) March __, 2004 or (ii) six (6) months after the
effective date of the first registration statement for a public offering of
securities of the Company (other than a registration statement relating either
to the sale of securities to employees of the Company pursuant to a stock
option, stock purchase or similar plan approved by the Board of Directors of the
Company or an SEC Rule 145 transaction approved by the Board of Directors of the
Company), a written request from the Holders of at least 30% of the Registrable
Securities then outstanding that the Company file a registration statement under
the Securities Act covering the registration of not less than 30% of the
Registrable Securities then outstanding with an anticipated aggregate gross
offering price of at least $10,000,000, then the Company shall, within ten (10)
days of the receipt thereof, give written notice of such request to all Holders
and shall, subject to the limitations of subsection 1.2(b), use reasonable
efforts to effect as soon as practicable, and in any event within 90 days of the
receipt of such request, the registration under the Securities Act of all
Registrable Securities which the Holders request to be registered within fifteen
(15) days of the mailing of such notice by the Company in accordance with
Section 3.3.  Subject to the limitations of this Section 1.2, the Company may
also include shares of its capital stock in such registration.

 

                           (b)        If the Holders initiating the registration
request hereunder (“Initiating Holders”) intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 1.2
and the Company shall include such information in the written notice referred to
in subsection 1.2(a). The underwriter will be selected by a majority in interest
of the Initiating Holders and shall be reasonably acceptable to the Company.  In
such event, the right of any Holder to include his Registrable Securities in
such registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting (unless otherwise mutually agreed by a majority in interest of the
Initiating Holders and such Holder) to the extent provided herein. All Holders
proposing to distribute their securities through such underwriting shall
(together with the Company as provided in subsection 1.5(e)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.  Notwithstanding any other provision of this
Section 1.2, if the underwriter advises the Initiating Holders in writing that
marketing factors require a limitation of the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders thereof, including the
Initiating Holders, in proportion (as nearly as practicable) to the amount of
Registrable Securities of the Company owned by each Holder; provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting; provided, further, that notwithstanding the
foregoing, if the University of Washington (the “University”) requests pursuant
to the Restricted Stock Purchase Agreement dated October 20, 2000 between the
University and the Company to include in a registration pursuant to this
Section 1.2 shares of the Company’s Class A Common Stock held by the University
(the “UW Shares”), the number of securities to be registered in such
registration shall be allocated to each Holder and the University in proportion
(as nearly as practicable) to the amount of the Company’s securities held by
each Holder exercising its rights hereunder and the University (so long as, in a
registration subsequent to the Company’s initial public offering, the number of
UW Shares is not reduced below twenty percent (20%) of the number of securities
to be registered in such registration.

                           (c)         Notwithstanding the foregoing, if the
Company shall furnish to Holders requesting a registration statement pursuant to
this Section 1.2, a certificate signed by the President of the Company stating
that in the good faith judgment of the Board of Directors of the Company, the
filing would interfere with a material financing, corporate reorganization,
acquisition, merger, consolidation or other material fact or event, the Company
shall have the right to defer such filing for a period of not more than ninety
(90) days after receipt of the request of the Initiating Holders; provided,
however, that the Company may not utilize this right more than once in any
twelve-month period.

                           (d)        In addition, the Company shall not be
obligated to effect, or to take any action to effect, any registration pursuant
to this Section 1.2:

                                         (i)          After the Company has
effected two (2) registrations pursuant to this Section 1.2 and such
registrations have been declared or ordered effective;

 

                                         (ii)         During the period starting
with the date sixty (60) days prior to the Company’s good faith estimate of the
date of filing of, and ending on a date one hundred eighty (180) days after the
effective date of, a registration subject to Section 1.3 hereof; provided that
the Company is in good faith using reasonable efforts to cause such registration
statement to become effective; or

                                         (iii)        If the Initiating Holders
propose to dispose of shares of Registrable Securities that may be immediately
registered on Form S-3 pursuant to a request made pursuant to Section 1.4 below.

             1.3        Company Registration .  After the Company’s initial
public offering, if (but without any obligation to do so) the Company proposes
to register (including for this purpose a registration effected by the Company
for shareholders other than the Holders) any of its stock under the Securities
Act in connection with the public offering of such securities solely for cash
(other than a registration relating solely to the sale of securities to
participants in a Company stock plan approved by the Board of Directors of the
Company or a transaction covered by Rule 145 under the Securities Act approved
by the Board of Directors of the Company, a registration in which the only stock
being registered is Common Stock issuable upon conversion of debt securities
which are also being registered, or any registration on any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities),
the Company shall, at such time, promptly give each Holder written notice of
such registration. Upon the written request of each Holder given within twenty
(20) days after mailing of such notice by the Company in accordance with
Section 3.3, the Company shall, subject to the provisions of Section 1.8, cause
to be registered under the Securities Act all of the Registrable Securities that
each such Holder has requested to be registered.  If a Holder decides not to
include any or all of its Registrable Securities in any registration statement
filed by the Company, such holder shall nevertheless continue to have the right
to include any Registrable Securities in any subsequent registration statement
or statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein.

             1.4        Form S-3 Registration .  In case the Company shall
receive from any Holder or Holders a written request or requests that the
Company effect a registration on Form S-3, with an anticipated aggregate gross
offering price of not less than $2,000,000, and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, the Company will:

                           (a)         promptly give written notice of the
proposed registration, and any, related qualification or compliance, to all
other Holders; and

 

                           (b)        as soon as practicable, effect such
registration, up to one (1) per year, and all such qualifications and
compliances as may be so requested and as would permit or facilitate the sale
and distribution of all or such portion of such Holder’s or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any other Holder or Holders joining in such
request as are specified in a written request given within twenty (20) days
after receipt of such written notice from the Company; provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance, pursuant to this Section 1.4: (i) if Form S-3 is
not available for such offering by the Holders; (ii) if the Holders, together
with the holders of any other securities of the Company entitled to inclusion in
such registration, propose to sell Registrable Securities and such other
securities (if any) at an aggregate gross price to the public of less than
$2,000,000; (iii) if the Company shall furnish to the Holders a certificate
signed by the President of the Company stating that in the good faith judgment
of the Board of Directors of the Company, the filing would interfere with a
material financing, corporate reorganization, acquisition, merger, consolidation
or other material fact or event, in which event the Company shall have the right
to defer the filing of the Form S-3 registration statement for a period of not
more than 90 days after receipt of the request of the Holder or Holders under
this Section 1.4; provided, however, that the Company shall not utilize this
right more than once in any twelve month period; (iv) if the Company has, within
the twelve (12) month period preceding the date of such request, already
effected one registration on Form S-3 for the Holders pursuant to this
Section 1.4; (v) in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance, and in
which the Company is not already qualified to do business or subject to service
of process; or (vi) during the period ending one hundred eighty (180) days after
the effective date of (x) a registration statement filed pursuant to Section 1.2
or a registration statement subject to Section 1.3 or (y) the registration
statement for the Company’s initial public offering.

                           (c)         Subject to the foregoing, the Company
shall file a registration statement covering the Registrable Securities and
other securities so requested to be registered as soon as practicable after
receipt of the request or requests of the Holders. Registrations effected
pursuant to this Section 1.4 shall not be counted as demands for registration or
registrations effected pursuant to Sections 1.2 or 1.3, respectively.

             1.5        Obligations of the Company.  Whenever required under
this Section 1 to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as reasonably possible:

                           (a)         Prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use
reasonable efforts to cause such registration statement to become effective,
and, upon the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for up to
ninety (90) days.  The Company shall not be required to file, cause to become
effective or maintain the effectiveness of any registration statement that
contemplates a distribution of securities on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, except for registrations pursuant
to Section 1.4; provided, however, that the Company will only be required to
keep such registration statement effective for up to ninety (90) days.

                          (b)        Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement for up to ninety (90)
days.

 

                           (c)         Furnish to the Holders such numbers of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

                           (d)        Use reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, and in which the Company is not already qualified to do business
or subject to service of process.

                           (e)         In the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering. Each Holder participating in such underwriting shall also enter into
and perform its obligations under such an agreement.

                           (f)         Notify each Holder of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, such obligation to continue for ninety (90) days.

                           (g)        Cause all such Registrable Securities
registered pursuant hereunder to be listed on each securities exchange or
over-the-counter market on which similar securities issued by the Company are
then listed.

                           (h)        Provide a transfer agent and registrar for
all Registrable Securities registered pursuant hereunder and a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration.

                           (i)          Use reasonable efforts to furnish, at
the request of any Holder requesting registration of Registrable Securities
pursuant to this Section 1, on the date that such Registrable Securities are
delivered to the underwriters for sale in connection with a registration
pursuant to this Section 1, being sold through underwriters, (i) an opinion,
dated such date, of the counsel representing the Company for the purposes of
such registration, in form and substance as is customarily given to underwriters
in an underwritten public offering, addressed to the underwriters, and to the
Holders requesting registration of Registrable Securities and (ii) a letter
dated such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters and to the Holders requesting registration of Registrable
Securities.

 

             1.6        Furnish Information .  It shall be a condition precedent
to the obligations of the Company to take any action pursuant to this Section 1
with respect to the Registrable Securities of any selling Holder that such
Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required to effect the registration of such Holder’s
Registrable Securities. The Company shall have no obligation with respect to any
registration requested pursuant to Section 1.2 or Section 1.4 of this Agreement
if, as a result of the application of the preceding sentence, the number of
shares or the anticipated aggregate offering price of the Registrable Securities
to be included in the registration does not equal or exceed the number of shares
or the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in
subsection 1.2(a) or section 1.4, whichever is applicable.

             1.7        Expenses of Registration.

                           (a)         Demand Registration. All expenses other
than underwriting discounts and commissions incurred in connection with
registrations, filings or qualifications pursuant to Section 1.2, including
(without limitation) all registration, filing and qualification fees, printers’
and accounting fees, fees and disbursements of counsel for the Company, and the
reasonable and documented fees and disbursements of one counsel for the selling
Holders selected by them not to exceed $15,000 shall be borne by the Company;
provided, however, that the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Section 1.2 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered and the Company is in
compliance with this Agreement (in which case all participating Holders shall
bear all such reasonable expenses in proportion to the number of shares for
which registration was requested), unless the Holders of a majority of the
Registrable Securities agree to forfeit their right to one demand registration
pursuant to Section 1.2; provided further, however, that if at the time of such
withdrawal, the Holders have learned of a material adverse change in the
condition, results, business, or prospects of the Company that would adversely
affect the offering and have withdrawn the request with reasonable promptness
following disclosure by the Company of such material adverse change, then the
Holders shall not be required to pay any of such expenses and shall retain their
rights pursuant to Section 1.2.

                           (b)        Company Registration.  All expenses other
than underwriting discounts and commissions incurred in connection with
registrations, filings or qualifications of Registrable Securities pursuant to
Section 1.3 for each Holder, including (without limitation) all registration,
filing, and qualification fees, printers’ and accounting fees, fees and
disbursements of counsel for the Company and the reasonable and documented fees
and disbursements of one counsel for the selling Holder or Holders selected by
them not to exceed $15,000 shall be borne by the Company.

 

                           (c)         Registration on Form S-3.  All expenses
incurred in connection with registrations requested pursuant to Section 1.4,
including (without limitation) all registration, filing, qualification,
printers’ and accounting fees and the reasonable and documented fees and
disbursements of one counsel for the selling Holder or Holders selected by them
not to exceed $15,000 and counsel for the Company, and any underwriters’
discounts or commissions associated with Registrable Securities, shall be borne
by the Company.

             1.8        Underwriting Requirements.  In connection with any
offering involving an underwriting of shares of the Company’s capital stock, the
Company shall not be required under Section 1.3 to include any of the Holders’
securities in such underwriting unless they accept the usual and customary terms
of the underwriting as agreed upon between the Company and the underwriters
selected by it (or by other persons entitled to select the underwriters), and
then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Company. If
the total amount of securities, including Registrable Securities, requested by
shareholders to be included in such offering exceeds the amount of securities to
be sold, other than by the Company, that the underwriters determine in their
sole discretion is compatible with the success of the offering, then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters determine
in their sole discretion will not jeopardize the success of the offering (the
securities so included to be apportioned pro rata among the selling shareholders
according to the total amount of securities entitled to be included therein
owned by each selling shareholder or in such other proportions as shall mutually
be agreed to by such selling shareholders) but in no event shall (i) any shares
being sold by a shareholder exercising a demand registration right similar to
that granted in Section 1.2 be excluded from such offering; (ii) or any
securities held by an officer or director of the Company (or an affiliate
thereof, other than Microvision, Inc. or the University of Washington) be
included if any securities held by any selling Holder are excluded; provided,
however, that in a registration subsequent to the Company’s initial public
offering the number of UW Shares is not reduced below twenty percent (20%) of
the number of securities to be registered in such registration. For purposes of
the preceding parenthetical concerning apportionment, for any selling
shareholder which is a holder of Registrable Securities and which is a
partnership or corporation, the partners, retired partners and shareholders of
such holder, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling shareholder,” and any pro-rata reduction with
respect to such “selling shareholder” shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “selling shareholder,” as defined in this sentence.

             1.9        Delay of Registration .  No Holder shall have any right
to obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 1.

 

             1.10      Indemnification .  In the event any Registrable
Securities are included in a registration statement under this Section 1:

                           (a)         To the extent permitted by law, the
Company will indemnify and hold harmless each Holder, any underwriter (as
defined in the Securities Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), against
any losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (each, a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
subsection 1.10(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable to any Holder, underwriter or controlling person
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter or controlling person.

                           (b)        To the extent permitted by law, each
selling Holder will indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed the registration statement, each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter, any other Holder selling securities in such registration
statement and any controlling person of any such underwriter or other Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereto) arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation occurs in reliance upon and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration; and each such Holder will pay, as incurred, any legal or other
expenses reasonably incurred by any person indemnified pursuant to this
subsection 1.10(b), in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this subsection 1.10(b) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided, that in no event shall any indemnity
under this subsection 1.10(b) exceed the net proceeds from the offering received
by such Holder, except in the case of fraud by such Holder.

                           (c)         Promptly after receipt by an indemnified
party under this Section 1.10 of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 1.10, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the reasonable and documented fees and expenses to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.10, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this
Section 1.10.

 

                           (d)        If the indemnification provided for in
this Section 1.10 is held by a court of competent jurisdiction to be unavailable
to an indemnified party with respect to any loss, liability, claim, damage or
expense referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage, or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that resulted
in such loss, liability, claim, damage or expense as well as any other relevant
equitable considerations; provided, that in no event shall any contribution by a
Holder under this subsection 1.10(d) exceed the net proceeds from the offering
received by such Holder, except in the case of fraud by such Holder. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

                           (e)         Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

                           (f)         The obligations of the Company and
Holders under this Section 1.10 shall survive the completion of any offering of
Registrable Securities in a registration statement and the termination of this
Agreement.

             1.11      Reports Under Securities Exchange Act of 1934.  With a
view to making available to the Holders the benefits of Rule 144 promulgated
under the Securities Act and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to:

                           (a)         make and keep public information
available, as those terms are understood and defined in SEC Rule 144, at all
times after ninety (90) days after the effective date of the first registration
statement filed by the Company for the offering of its securities to the general
public so long as the Company remains subject to the periodic reporting
requirements under Sections 13 or 15(d) of the Exchange Act;

 

                           (b)        take such action, including the voluntary
registration of its Common Stock under Section 12 of the Exchange Act, as is
necessary to enable the Holders to utilize Form S-3 for the sale of their
Registrable Securities, such action to be taken as soon as practicable after the
end of the fiscal year in which the first registration statement filed by the
Company for the offering of its securities to the general public is declared
effective;

                           (c)         file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and

                           (d)        furnish to any Holder, so long as the
Holder owns any Registrable Securities, forthwith upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
first registration statement filed by the Company), the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested in availing any Holder of any rule or regulation of the
SEC which permits the selling of any such securities without registration or
pursuant to such form.

             1.12      Assignment of Registration Rights.  The rights to cause
the Company to register Registrable Securities pursuant to this Section 1 may be
assigned (but only with all related obligations) by a Holder (i) to parent
corporation of or a subsidiary of such Holder or (ii) any trust for the benefit
of the Holder or a spouse or family member or (iii) to a transferee or assignee
of at least 500,000 shares of such securities, provided the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such affiliate, transferee or assignee and the securities with
respect to which such registration rights are being assigned, provided such
transferee shall agree to be subject to all restrictions set forth in this
Agreement; and provided, further, that such assignment shall be effective only
if immediately following such transfer the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act.
For the purposes of determining the number of shares of Registrable Securities
held by a transferee or assignee, the holdings of transferees and assignees of a
partnership who are partners or retired partners of such partnership (including
spouses and ancestors, lineal descendants and siblings of such partners or
spouses who acquire Registrable Securities by gift, will or intestate
succession) shall be aggregated together and with the partnership; provided that
all assignees and transferees who would not qualify individually for assignment
of registration rights shall have a single attorney-in-fact for the purpose of
exercising any rights, receiving notices or taking any action under Section 1.

 

             1.13      Limitations on Subsequent Registration Rights.  Except
for registration rights to be granted to Microvision, Inc. covering Class A
Common Stock issuable upon conversion of shares of Series A Preferred Stock
issuable upon exercise of warrants to be issued under the terms of the Company’s
Convertible Promissory Note dated February 28, 2001 payable to Microvision, Inc.
(the “Convertible Note”), from and after the date of this Agreement, the Company
shall not, without the prior written consent of the Holders of a majority of the
outstanding Registrable Securities, enter into any agreement with any holder or
prospective holder of any securities of the Company which would allow such
holder or prospective holder (a) to include such securities in any registration
filed under Section 1.2 hereof, unless under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of his securities will not
reduce the amount of the Registrable Securities of the Holders which is
included, (b) to make a demand registration which could result in such
registration statement being declared effective prior to the earlier of either
of the dates set forth in subsection 1.2(a) or within one hundred twenty (120)
days of the effective date of any registration effected pursuant to Section 1.2.

             1.14      “Market Stand-Off” Agreement.  Each Holder hereby agrees
that, during the period of duration (up to, but not exceeding, one hundred
eighty (180) days) specified by the Company and an underwriter of Common Stock
or other securities of the Company, following the effective date of a
registration statement of the Company filed under the Securities Act, it shall
not, to the extent requested by the Company and such underwriter, directly or
indirectly sell, offer to sell, contract to sell (including, without limitation,
any short sale), grant any option to purchase or otherwise transfer or dispose
of (other than to donees who agree to be similarly bound) any securities of the
Company held by it at any time during such period except Common Stock included
in such registration; provided, however, that:

                           (a)         such agreement shall be applicable only
to the first such registration statement of the Company which covers Common
Stock (or other securities) to be sold on its behalf to the public in an
underwritten offering; and

                           (b)        all officers and directors of the Company
and all one-percent (1%) securityholders, and all other persons with
registration rights (whether or not pursuant to this Agreement) enter into
similar agreements, except that the University of Washington shall only be
required to do so to the extent required under the terms of the Restricted Stock
Purchase Agreement between the Company and the University of Washington dated
October 20, 2000.

             In order to enforce the foregoing covenant, the Company may impose
stop transfer instructions with respect to the Registrable Securities of each
Holder (and the shares or securities of every other person subject to the
foregoing restriction) until the end of such period, and each Holder agrees
that, if so requested, such Holder will execute an agreement in the form
provided by the underwriter containing terms which are essentially consistent
with the provisions of this Section 1.14.

             Notwithstanding the foregoing, the obligations described in this
Section 1.14 shall not apply to a registration relating solely to employee
benefit plans on Form S-8 or similar forms which may be promulgated in the
future, or a registration relating solely to an SEC Rule 145 transaction on Form
S-4 or similar forms which may be promulgated in the future.

 

             1.15      Termination of Registration Rights.  No Holder shall be
entitled to exercise any right provided for in this Section 1 after the earlier
of (i) three (3) years following the consummation of a Qualified IPO, (ii) March
__, 2008, or (ii) such time as Rule 144 or another similar exemption under the
Securities Act is available for the sale of all of such Holder’s shares during a
ninety (90) day period without registration.

2.          Covenants of the Company

             2.1        Delivery of Financial Statements.  The Company shall
deliver to each Holder of at least 500,000 shares of Registrable Securities:

                           (a)         as soon as practicable, but in any event
within ninety (90) days after the end of each fiscal year of the Company ending
after the date hereof, an income statement for such fiscal year, a balance sheet
of the Company and statement of shareholder’s equity as of the end of such year,
and a statement of cash flows for such year, such year-end financial reports to
be in reasonable detail, prepared in accordance with generally accepted
accounting principles (“GAAP”), and audited and certified by an independent
public accounting firm of nationally recognized standing selected by the
Company;

                           (b)        as soon as practicable, but in any event
within forty-five (45) days after the end of each of the first three (3)
quarters of each fiscal year of the Company, an unaudited profit or loss
statement, a statement of cash flows for such fiscal quarter, a summary of
bookings and backlog and an unaudited balance sheet as of the end of such fiscal
quarter;

                           (c)         within thirty (30) days of the beginning
of each fiscal year, monthly financial projections for such fiscal year,
operating budgets for such fiscal year and a fiscal business plan in reasonable
detail; and

                           (d)        with respect to the financial statements
called for in subsections (b) of this Section 2.1, an instrument executed by the
Chief Financial Officer or President of the Company and certifying that such
financials were prepared in accordance with GAAP consistently applied with prior
practice for earlier periods (with the exception of footnotes that may be
required by GAAP) and fairly present the financial condition of the Company and
its results of operation for the period specified, subject to normal and
recurring year-end audit adjustment, provided that the foregoing shall not
restrict the right of the Company to change its accounting principles consistent
with GAAP.

             2.2        Inspection .  The Company shall permit each Holder of at
least 500,000 shares of Series A Preferred Stock, at such Holder’s expense and
at reasonable times and with advance notice, to visit and inspect the Company’s
properties, to examine its books of account and records and to discuss the
Company’s affairs, finances and accounts with its officers, all at such
reasonable times as may be requested by the Investor; provided, however, that
the Company shall not be obligated pursuant to this Section 2.2 to provide
access to any information which it reasonably considers to be a trade secret or
similar confidential information.

             2.3        Right of Participation.  Subject to the terms and
conditions specified in this paragraph 2.3, the Company hereby grants to each
Holder who holds at least 250,000 shares of Series A Preferred Stock (a “Major
Investor”) a right of participation with respect to future sales by the Company
of its shares of, or securities convertible into or exercisable for any shares
of, any class of its capital stock (“Shares”).

 

             Each time the Company proposes to issue and sell any Shares, the
Company shall first make an offering of such Shares to each Major Investor in
accordance with the following provisions:

                           (a)         The Company shall deliver a notice by
certified mail (“Notice”) to the Major Investors stating (i) its bona fide
intention to offer such Shares, (ii) the number of such Shares to be offered,
and (iii) the price and terms, if any, upon which it proposes to offer such
Shares.

                           (b)        Withi n fifteen (15) calendar days after
receiving the Notice, the Major Investor may elect to purchase or obtain, at the
price and on the terms specified in the Notice, up to that portion of such
Shares that equals the proportion that the number of shares of common stock
issued and held, or issuable upon conversion of the Series A Preferred Stock
then held, by such Major Investor bears to the total number of shares of common
stock issued and held, or issuable upon conversion of all convertible or
exercisable securities then held, by all the Major Investors.

                           (c)         If not all Shares that Investors are
entitled to obtain pursuant to this Section 2.3 (b) are elected to be obtained
as provided in Section 2.3(b), the Company may, during the one hundred twenty
(120) day period following the expiration of the period provided in Section
2.3(b) hereof, offer the remaining unsubscribed portion of such Shares to any
person or persons at a price not less than, and upon terms no more favorable to
the offeree than, those specified in the Notice.  If the Company does not sell
such Shares or enter into an agreement for the sale of the Shares within such
period, or if such agreement is not consummated within sixty (60) days of the
execution thereof, the right provided hereunder shall be deemed to be revived
and such Shares shall not be offered unless first reoffered to the Major
Investors in accordance herewith.

                           (d)        The right of participation set forth in
this Section 2.3 shall not apply to Shares issued or issuable: (i) upon
conversion of shares of Series A Preferred Stock; (ii) upon conversion of
Class B Common Stock into Class A Common Stock; (iii) to officers, directors or
employees of, or consultants to, the Company pursuant to stock option or stock
purchase plans or agreements on terms approved by the Board of Directors;
(iv) in connection with equipment financings or similar transactions, or in
connection with strategic investments or corporate partnering transactions, the
terms of which are approved by the Board of Directors of the Corporation; (v) as
a dividend or distribution on Series A Preferred Stock; (vi) under the terms of
the Convertible Note; (vii) for which adjustment of the Conversion Price (as
defined in the Company’s Statement of Rights and Preferences for the Series A
Preferred Stock (the “Statement of Rights and Preferences”)) is made pursuant to
the Statement of Rights and Preferences; (viii) in connection with a Qualified
IPO; (ix) pursuant to the acquisition of another business entity or business
segment of any such entity by the Company by merger, purchase of substantially
all the assets or other reorganization whereby the Company will own more than
fifty percent (50%) of the voting power of such business entity or business
segment of any such entity; (x) upon the exercise, conversion or exchange of any
security outstanding as of the date hereof or securities issued or issuable
pursuant to subsections (i) through (ix) above; or (xi) any right, option or
warrant to acquire any security convertible into the securities issued or
issuable pursuant to subsections (i) through (x) above.

 

             The right of first offer set forth in this Section 2.3 may not be
assigned or transferred, except that (a) such right is assignable by each Holder
to any wholly owned subsidiary or parent of, or to any corporation or entity
that is, within the meaning of the Act, controlling, controlled by or under
common control with, any such Holder, and (b) such right is assignable between
and among any of the Holders.

             2.4        Stock Vesting.  All stock options and other stock
equivalents issued after the date of this Agreement to employees, directors,
consultants and other service providers shall be subject to vesting as
determined by the Board of Directors or a committee thereof composed of
non-employee directors.

             2.5        Employee Non-Disclosure and Assignment of Inventions
Agreement.  Except as provided in the Purchase Agreement, the Company and each
of its employees shall have entered into the Company’s standard form Employee
Agreement, in substantially the form provided to special counsel to the
Investors.

             2.6        IRS Ruling.  Before distributing any stock of the
Company to the shareholders of Microvision, Inc. (“Parent”), Parent will use its
reasonable best efforts to obtain a favorable ruling from the Internal Revenue
Service that the distribution qualifies for tax-free treatment under Section 355
of the Internal Revenue Code.

             2.7        Termination of Covenants

                           (a)         The covenant set forth in Section 2.1,
Section 2.2, Section 2.3 and Section 2.5 shall terminate as to each Holder and
be of no further force or effect (i) immediately prior to the consummation of a
Qualified IPO, or (ii) when the Company shall sell, convey, or otherwise dispose
of or encumber all or substantially all of its property or business or merge
into or consolidate with any other corporation (other than a wholly-owned
subsidiary corporation) or effect any other transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of, provided that this subsection (ii) shall not apply to a
merger effected exclusively for the purpose of changing the domicile of the
Company and which does not affect the percentage equity interests of
securityholders of the Company in and to the Company.

                           (b)        The covenants set forth in Sections 2.1
and 2.2 shall terminate as to each Holder and be of no further force or effect
when the Company first becomes subject to the periodic reporting requirements of
Sections 13 or 15(d) of the Exchange Act, if this occurs earlier than the events
described in Section 2.7(a) above.

3.          Miscellaneous.

             3.1        Successors and Assign s.  Except as otherwise provided
in this Agreement, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties (including transferees of any of the Series A Preferred Stock or
any Class A Common Stock issued upon conversion thereof).  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

             3.2        Amendments and Waivers .  Any term of this Agreement may
be amended or waived only with the written consent of the Company and the
holders of a majority of the Registrable Securities then outstanding. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder or Holder of any Registrable Securities then outstanding, each
future holder or Holder of all such Registrable Securities, and the Company.

             3.3        Notices.  Unless otherwise provided, any notice required
or permitted by this Agreement shall be in writing and shall be deemed
sufficient upon delivery, when delivered personally or by overnight courier or
sent by telegram or fax, or forty-eight (48) hours after being deposited in the
U.S. mail, as certified or registered mail, with postage prepaid, and addressed
to the party to be notified at such party’s address or fax number as set forth
below or on Exhibit A hereto or as subsequently modified by written notice.

             3.4        Severability .  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement, (b)
the balance of the Agreement shall be interpreted as if such provision were so
excluded and (c) the balance of the Agreement shall be enforceable in accordance
with its terms.

             3.5        Governing Law.  This Agreement and all acts and
transactions pursuant hereto shall be governed, construed and interpreted in
accordance with the laws of the State of Washington, without giving effect to
principles of conflicts of laws.

             3.6        Counterparts .  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

             3.7        Titles and Subtitles .  The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

             3.8        Aggregation of Stock .  All shares of the Preferred
Stock held or acquired by (i) affiliated entities or persons or (ii) persons or
entities under common investment management, shall be aggregated together for
the purpose of determining the availability of any rights as a Holder under this
Agreement.

             3.9        Specific Enforcement .  It is agreed and understood that
monetary damages would not adequately compensate an injured party for the breach
of this Agreement by any party, that this Agreement shall be specifically
enforceable, and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order. 
Further, each party hereto waives any claim or defense that there is an adequate
remedy at law for such breach or threatened breach.

 

             The parties have executed this Investors’ Rights Agreement as of
the date first above written.

COMPANY:   INVESTORS:       LUMERA CORPORATION           By:

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    (print)     Title:

--------------------------------------------------------------------------------

EXHIBIT A

INVESTORS

 

             Name/Address/Fax No.

 

 